               Case 20-11548-CSS             Doc 833      Filed 10/14/20        Page 1 of 45




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                               :                       Chapter 11
                                    :
EXTRACTION OIL & GAS, INC., et al., :                       Case No.: 20-11548 (CSS)
                                    :                       (Jointly Administered)
                Debtor.             :
EXTRACTION OIL & GAS, INC., et al., :
                                    :
                Plaintiff,          :
                                    :
      v.                            :                       Adv. Proc. No.: 20-50833 (CSS)
                                    :
PLATTE RIVER MIDSTREAM, LLC,        :
and DJ SOUTH GATHERING, LLC,        :
                                    :
                Defendants.         :


 FINDINGS OF FACT AND CONCLUSIONS OF LAW ON PLAINTIFF’S MOTION
FOR SUMMARY JUDGMENT AGAINST PLATTE RIVER MIDSTREAM, LLC AND
                    DJ SOUTH GATHERING, LLC1

                                           INTRODUCTION

        This adversary proceeding is one of several arising from the Chapter 11 case of

Extraction and its affiliates.2 The Debtors are in the “upstream” business of extracting

hydrocarbons from land in the State of Colorado. In the Chapter 11 case, the Debtors

have sought to reject several of what are commonly known as Transportation Services

Agreements or TSA’s.             Broadly speaking, the counterparties to these TSA’s are




1   The Court hereby makes the following findings of fact and conclusions of law pursuant to Fed. R. Bank. P.
7052, which is applicable to this matter by virtue of Fed. R. Bankr. P. 9014. To the extent any findings of fact
constitute conclusions of law, they are adopted as such. To the extent any conclusions or law constitute
findings of fact, they are adopted as such.
2
    Undefined terms used in this Introduction have the meaning set forth below.
               Case 20-11548-CSS            Doc 833       Filed 10/14/20       Page 2 of 45




“midstream” pipelines, which transport the Debtors’ hydrocarbons to larger

“downstream” pipelines or directly to the depot in Cushing, Oklahoma.

        In response to the motion to reject, many of the counterparties, including these

defendants, have argued that the TSA’s cannot be rejected because they include

covenants that run with the land. Moreover, they argue that a determination of whether

there are covenants that run with the land requires an adversary proceeding. Hence, the

Debtors have filed several adversary proceedings in which they have sought a

declaratory judgment that the TSA’s do not create covenants that run with the land.

Currently, before the Court is the Debtor’s motion for summary judgment to that effect.3


        As set forth in detail below, the Court will grant the Debtors’ motion for summary

judgment. Under Colorado law, to create a covenant running with the land, the parties

must intend to create a covenant running with the land and the covenant must touch and

concern the land with which it runs. In addition, there must also be privity of estate

between the original covenanting parties at the time of the covenant’s creation. Under

the unambiguous terms of the Platte River Contract, none of the required elements are

met—the parties did not intend to create a covenant that runs with the land, the covenant

does not touch or concern the land, and there is no privity of the estate. Similarly, under

the unambiguous terms of the DJ South Contract, while the parties did intend the

dedication and commitment to run with the land, it nonetheless does not touch or concern




3
 The motions to reject are pending in the Chapter 11 case. As of this writing, the motion to reject the
Transportation Agreements with Platte River and DJ South are in the midst of an evidentiary hearing.

                                                      2
              Case 20-11548-CSS      Doc 833      Filed 10/14/20   Page 3 of 45




the land and there is no privity of the estate. Thus, as not all the required elements are

present in connection with either contract, no covenant runs with the land.

        Finally, while there are several issues discussed below, the central issue before the

Court is whether the dedicated and committed interests in the Transportation

Agreements touch and concern the land. They do not. The dedications and commitments

concern only personal property and do not affect the physical use of real property or

closely relate to real property. Throughout the Transportation Agreements, the dedicated

and committed interests are used to identify the particular minerals that are subject to,

set apart for, pledged or committed to the parties’ contractual obligations. They do not

convey any interests in real property. Thus, they cannot serve to satisfy the touch and

concern the land element of the test to establish a covenant that runs with the land.

                       THE TRANSPORTATION AGREEMENTS.

        This proceeding concerns two agreements for the transportation of crude oil from

wells owned and operated by Extraction Oil & Gas, Inc. (“Extraction”) north of Denver,

Colorado. Brief in Support of Plaintiff’s Motion for Summary Judgment (“Extraction MSJ”)

(A. D.I. 4) at p. 1-2. Extraction owns leasehold interests in the crude oil and related

hydrocarbons, and has contracted with Platte River Midstream, LLC (“Platte River”) and

DJ South Gathering, LLC (“DJ South” and, collectively with Platte River, the

“Defendants”) to transport the oil downstream for eventual sale. Extraction MSJ (A. D.I.

5-1), Ex. A; (A. D.I. 5-2), Ex. B. The issue presented by Extraction MSJ is whether these

agreements create covenants running with the land under Colorado law. Extraction MSJ

(A. D.I. 4) at p. 1.

                                              3
               Case 20-11548-CSS     Doc 833      Filed 10/14/20   Page 4 of 45




       Extraction and Platte River entered into the First Amended and Restated

Transportation Services Agreement (the “Platte River Contract”) on April 14, 2017.

Extraction MSJ Ex. A at p. 1.

       On the same day, Extraction and Platte River entered into the April 14, 2017

Storage Tank Lease Option Agreement—a side letter agreement that the parties stated

was “intended to be a covenant that runs with the land . . . .” Reply in Support of the Motion

for Summary Judgment (A. D.I. 23) Ex. 2 at § 7.

       Extraction and DJ South entered into the Transportation Services Agreement (the

“DJ South Contract,” together with the Platte River Contract, the “Transportation

Agreements”) on May 16, 2018. Extraction MSJ (A. D.I. 5-2), Ex. B at p. 1.

       The Transportation Agreements are construed in accordance with, and are

governed by, Colorado law, without regard to Colorado’s conflict of laws provisions.

Extraction MSJ (A. D.I. 5), Ex. A at § 13.14; Extraction MSJ (A. D.I. 5-2), Ex. B at § 14.14.

The real property implicated by the Transportation Agreements is located within

Colorado. Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1(t); Extraction MSJ (A. D.I. 5-2), Ex. B

at § 1.1(u).

       Extraction did not grant any easement or rights-of-way to the Defendants

contemporaneously with the Transportation Agreements.               Defendants’ Response in

Opposition to the Motion for Summary Judgment (A. D.I. 21) (the “Platte River Response”), Ex.

G (A. D.I. 21-7) (Extraction not a party to the contract); Ex. H (A. D.I. 21-8) (same); Ex. N

(A. D.I. 21-14) (same); Ex. S (A. D.I. 21-19) (same); Ex. L (A. D.I. 21-12) (right-of-way

granted to Platte River on July 17, 2019).

                                              4
               Case 20-11548-CSS       Doc 833     Filed 10/14/20   Page 5 of 45




                             PROCEDURAL BACKGROUND

       On June 14, 2020, Extraction and its affiliates filed voluntary petitions under

Chapter 11 of the Bankruptcy Code.

       On August 11, 2020, the Debtors filed the Debtors’ Second Omnibus Motion for Entry

of an Order (I) Authorizing Rejection of Unexpired Leases of Nonresidential Real Property and

Executory Contracts Effective as of the Dates Specified Herein and (II) Granting Related Relief

(D.I. 412) (the “Motion to Reject”).

       In connection with the Debtors’ chapter 11 cases, Extraction instituted this

adversary proceeding by filing its Complaint for Declaratory Judgment (A. D.I. 2) against

Platte River and DJ South on August 25 (the “Extraction Complaint”). The parties dispute

whether the Transportation Agreement creates any covenants running with the land.

Extraction Complaint (A. D.I. 2) at p. 8 and 10.

       On the same day, Extraction filed its Motion for Summary Judgment

(A. D.I. 3).

       On September 18, Platte River and DJ South filed their Response in Opposition to the

Motion for Summary Judgment (A. D.I. 21).

       On September 23, Extraction filed its Reply in Support of the Motion for Summary

Judgment (A. D.I. 23).

       On September 30, 2020, the parties argued the motion for summary judgment

before this Court.

       On October 8, 2020, the parties submitted proposed findings of fact and

conclusions of law under the direction of this Court.

                                              5
             Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 6 of 45




                                 CONTRACTUAL TERMS

       The Platte River Contract’s term ends on “October 31, 2026 unless earlier

terminated pursuant to the terms of this Agreement or extended” under the contract’s

terms. Extraction MSJ (A. D.I. 5-1), Ex. A at § 4.1.

       The DJ South Contract’s term ends ten years following the Commencement Date.

Extraction MSJ (A. D.I. 5-2), Ex. B at §§ 1.1(o) and 5.1.

       Section 1.1(o) of the Platte River Contract states: “‘Committed Volume’ means,

subject to Section 3.1, the number of Barrels of Crude Petroleum per day Shipper commits

to ship on the Pipeline System as set forth on Schedule A.” Extraction MSJ (A. D.I. 5-1),

Ex. A at § 1.1(o).

       Section 1.1(p) of the DJ South Contract states: “‘Committed Volume’ means,

subject to Section 4.1, the number of Barrels of Crude Petroleum per day Shipper commits

to ship on the Pipeline System as set forth on Schedule A.” Extraction MSJ (A. D.I. 5-2),

Ex. B at § 1.1(p).

       Section 1.1(s) of the Platte River Contract states: “‘Crude Petroleum’ has the

meaning set forth in the Tariff.” Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1(s).

       Section 1.1(t) of the DJ South Contract also states: “‘Crude Petroleum’ has the

meaning set forth in the Tariff.” Extraction MSJ (A. D.I. 5-2), Ex. B at § 1.1(t).

       The Tariff attached to the Platte River Contract defines “Crude Petroleum” as “the

direct liquid product of oil wells, or the indirect liquid petroleum products of oil or gas

wells, or a mixture of such products.” Extraction MSJ (A. D.I. 5-1), Ex. A, (Ex. C) at Item

5.

                                               6
     Case 20-11548-CSS         Doc 833     Filed 10/14/20   Page 7 of 45




Section 1.1(bb) of the Platte River Contract states:

    “Interests” means all interests that Shipper (or any of its Affiliates) now
    or hereinafter owns, controls, acquires or has the right to market (as
    such marketing rights may change from time to time) in Crude
    Petroleum of all formations in, under or attributable to the Dedication
    Area, together with any pool, communitized area or unit, and all
    interests in any wells, whether now existing or drilled hereafter, on or
    completed within the Dedication Area, or within any such pool,
    communitized area or unit, even though such interests may be
    incorrectly or incompletely stated, all as the same shall be enlarged by
    the discharge of any burdens or by the removal of any charges or
    encumbrances to which any of same may be subject as of the Execution
    Date, and any and all replacements, renewals and extensions or
    amendments of any of the same; provided, however, that “Interests”
    shall not include any interest of Shipper or any of its Affiliates that must
    be offered to a working interest partner pursuant to any applicable
    agreement with such partner in effect on the Execution Date.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1(bb).
Section 1.1(dd) of the DJ South Contract states:

    “Interests” means all interests that Shipper (or any of its Affiliates) now
    or hereinafter owns, controls, acquires or has the right to market (as
    such marketing rights may change from time to time) in Crude
    Petroleum of all formations in, under or attributable to the Dedication
    Area, and all interests in any wells, whether now existing or drilled
    hereafter, on or completed within the Dedication Area, all as the same
    shall be enlarged by the discharge of any burdens or by the removal of
    any charges or encumbrances to which any of same may be subject as
    of the Execution Date, and any and all replacements, renewals and
    extensions or amendments of any of the same; provided, however, that
    “Interests” shall not include (i) any interest of Shipper or any of its
    Affiliates that must be offered to a working interest partner pursuant to
    any applicable agreement with such partner in effect on the Execution
    Date or (ii) any interest that Shipper (or any of its Affiliates) now or
    hereinafter owns, controls, acquires or has the right to market (as such
    marketing rights may change from time to time) in gas, natural gas
    liquids or any other gaseous hydrocarbons.

Extraction MSJ (A. D.I. 5-2), Ex. B at § 1.1(dd).



                                       7
             Case 20-11548-CSS         Doc 833       Filed 10/14/20   Page 8 of 45




       Section 1.1(rr) of the Platte River Contract states: “‘Services’ means transportation

on the Pipeline System of Crude Petroleum for Shipper’s account from the origination

points set forth on Exhibit A to Lucerne Station and redelivering such Crude Petroleum

for Shipper’s account into the Grand Mesa Pipeline, any other third party pipeline that

connects to the Lucerne Station or any storage tank owned or controlled by Shipper at

the Lucerne Station.” Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1(rr).

       Section 1.1(aaa) of the DJ South Contract states: “‘Services’ means transportation

on the Pipeline System of Crude Petroleum for Shipper’s account from the Receipt Points

and redelivery of such Crude Petroleum for Shipper’s account at the Delivery Points.”

Extraction MSJ (A. D.I. 5-2), Ex. B at § 1.1(aaa).

       Section 1.1(ccc) of the Platte River Contract states: “‘Total Financial Commitment’

means, at a given time, the aggregate of the Fixed Monthly Payments due under this

Agreement for all Months of the Term remaining at such time.” Extraction MSJ (A. D.I.

5-1), Ex. A at § 1.1(ccc).

       Section 1.1(kkk) of the DJ South Contract states: “Total Financial Commitment”

means, at a given time, the aggregate of the Fixed Monthly Payments due under this

Agreement for all Months of the Term remaining at such time.” Extraction MSJ (A. D.I.

5-2), Ex. B at § 1.1(kkk).

       Extraction is required to pay DJ South and Platte River a monthly tariff approved

by FERC for the volumes Extraction delivers into the Transportation Systems. Extraction

MSJ (A. D.I. 5-1, 5-2), Ex. A at § 5.1 and Ex. B at § 6.1.



                                               8
             Case 20-11548-CSS        Doc 833     Filed 10/14/20   Page 9 of 45




       Extraction is obligated to make a fixed monthly payment to DJ South and Platte

River, regardless of the volumes Extraction delivers. Id. at § 6.1 and Ex. B at § 7.1. The

fixed monthly payment sets a minimum that Platte River and DJ South will be paid,

although it is offset, and usually exceeded, by tariff payments. Id.

       Section 2.1 of the Platte River Contract states: “Dedication. Subject to Section 2.2,

Shipper hereby dedicates and commits to the Services to be provided by Platte River

hereunder all of the Interests.” Extraction MSJ (A. D.I. 5-1), Ex. A at § 2.1.

       Section 2.1 of the DJ South Contract states: “Dedication. Subject to Sections 2.2, 2.5

and 2.6, Shipper hereby dedicates and commits to the Services to be provided by

Transporter hereunder all of the Interests. Notwithstanding the foregoing, Transporter

temporarily releases all of the Interests from the dedication hereunder until (a) with

respect to the Interests served by the Badger CGF, the Badger Commencement Date, and

(b) with respect to the Interests served by Matador CGF, the Matador Commencement

Date.” Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.1.

       Section 2.5 of the DJ South Contract states:

           Covenant. Subject to Section 2.6, the dedication and commitment by
           Shipper under this Article II shall be deemed an interest that runs with
           the land in the Dedication Area, and the Parties agree that the
           dedications and commitments with regard to any Interest existing as of
           the Effective Date shall be deemed fully vested, and, subject to Section
           2.2(b), further agree that the dedications and commitments with regard
           to future interests in the Interests shall vest upon Shipper’s acquiring
           ownership, control or right to market such Interest(s). Shipper agrees
           to execute and deliver a memorandum substantially in the form
           attached hereto as Exhibit C for each of Adams County, Arapahoe
           County, Weld County, Boulder County, and the City and County of
           Broomfield to Transporter for recording in the real property records of


                                              9
           Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 10 of 45




           each such county in which any portion of the Dedication Area is located
           in order to evidence the dedication provision of this Article II.

      Id. at § 2.5.
      There is no provision resembling section 2.5 of the DJ South Contract in the Platte

River Contract.

      Section 3.1 of the Platte River Contract states:

           Volume Commitment; Ship or Pay Obligations. Commencing as of
           the Commencement Date and continuing thereafter during the Term of
           this Agreement, Shipper agrees to tender to Platte River for
           transportation, or otherwise to pay for the transportation of, the
           Committed Volume in accordance with the tender procedures set forth
           in the Tariff and the terms of this Agreement; provided, that Shipper’s
           obligation to ship or pay its Committed Volume under this Agreement
           shall be satisfied in full upon the earlier to occur of (a) Shipper’s
           shipment of eighty five million (85,000,000) Barrels under the terms of
           this Agreement or (b) by satisfaction of Shipper’s Total Financial
           Commitment. Upon satisfaction of either of such obligations, (i) the
           Committed Volume shall immediately be reduced to zero and (ii)
           Shipper may elect to terminate this Agreement upon written notice to
           Platte River.

      Extraction MSJ (A. D.I. 5-1), Ex. A at § 3.1.
      Section 4.1 of the DJ South Contract states:

           Volume Commitment; Ship or Pay Obligations. Commencing as of
           the Commencement Date and continuing thereafter during the Term of
           this Agreement, Shipper agrees to tender to Transporter for
           transportation, or otherwise to pay for the transportation of, the
           Committed Volume in accordance with the tender procedures set forth
           in the Tariff and the terms of this Agreement; provided, that Shipper’s
           obligation to ship or pay its Committed Volume under this Agreement
           shall be satisfied in full and Shipper’s Total Financial Commitment will
           be zero (0) upon the earlier to occur of (a) Shipper’s shipment of one
           hundred sixteen million, seventy thousand (116,070,000) Barrels under
           the terms of this Agreement or (b) by satisfaction of Shipper’s Total
           Financial Commitment. Upon satisfaction of either of such obligations,
           (i) the Committed Volume shall immediately be reduced to zero and
           (ii) Shipper may elect to terminate this Agreement upon written notice
           to Transporter.
                                             10
     Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 11 of 45




Extraction MSJ (A. D.I. 5-2), Ex. B at § 4.1.
Section 6.2 of the Platte River Contract states:

    Total Financial Commitment. Unless this Agreement is terminated by
    Shipper due to an Event of Default by Platte River (as more fully
    described in Section 11.3), or under Section 13.2, upon termination of
    this Agreement, if, for any reason, Shipper has not paid to Platte River
    the Total Financial Commitment, Shipper will pay to Platte River the
    amount due within thirty (30) days following receipt of an invoice from
    Platte River for such amount due. For the avoidance of doubt, the Total
    Financial Commitment will be satisfied by payment by Shipper of the
    aggregate of the Fixed Monthly Payments in accordance with the terms
    of this Agreement, or at Shipper’s option, any payment made by
    Shipper to accelerate the satisfaction of that obligation. At the end of
    each Contract Year, Platte River will provide Shipper a statement of
    dollars accumulated towards the Total Financial Commitment, as well
    as Barrels shipped to date.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 6.2.
Section 7.2 of the DJ South Contract states:

    Total Financial Commitment. Unless this Agreement is terminated by
    Shipper due to an Event of Default by Transporter (as more fully
    described in Section 12.3), or under Section 14.2, upon termination of
    this Agreement, if, for any reason, Shipper has not paid to Transporter
    the Total Financial Commitment, Shipper will pay to Transporter the
    amount due within thirty (30) days following receipt of an invoice from
    Transporter for such amount due; provided, however, that if Shipper’s
    failure to pay the Total Financial Commitment is due to Transporter’s
    failure to accept volumes nominated by Shipper, Shipper shall have the
    option to extend the Term of this Agreement for such period of time as
    required to pay the Total Financial Commitment at the same Volume
    Commitment level as in effect on the date Shipper exercises such
    extension option. For the avoidance of doubt, the Total Financial
    Commitment will be satisfied by payment by Shipper of the aggregate
    of the Fixed Monthly Payments in accordance with the terms of this
    Agreement, or at Shipper’s option, any payment made by Shipper to
    accelerate the satisfaction of that obligation. At the end of each Contract
    Year, Transporter will provide Shipper a statement of dollars
    accumulated towards the Total Financial Commitment, as well as
    Barrels shipped to date.

Extraction MSJ (A. D.I. 5-2), Ex. B at § 7.2.
                                       11
      Case 20-11548-CSS         Doc 833      Filed 10/14/20   Page 12 of 45




 Section 6.6 of the Platte River Contract states:

     Title. Shipper warrants that it possesses either title to, or the right to
     deliver to Platte River for transportation hereunder, all of the Crude
     Petroleum delivered or caused to be delivered by Shipper to the
     Pipeline System for shipment under this Agreement. Shipper warrants
     that all Crude Petroleum delivered by or for Shipper to the Pipeline
     System for shipment under this Agreement is free from all liens,
     security interests, and adverse claims of every kind and agrees to
     release, indemnify, defend and hold Platte River and its affiliate and
     subsidiary companies and their respective shareholders, members,
     partners, directors, managers, officers, employees, agents and
     representatives harmless from all suits, actions, claims, judgments,
     debts, accounts, damages, costs, liabilities, losses, and expenses arising
     from or out of adverse claims of any or all persons, including
     Governmental Authorities, as to title to, or otherwise claiming an
     interest in or right to payment on account of, such Crude Petroleum
     including, but not limited to, royalties and other charges payable with
     respect thereto. Platte River will have the right to reject any Crude
     Petroleum that, when tendered for transportation on the Pipeline
     System, is the subject of litigation or that is encumbered by any lien,
     security interest, or other form of burden, and Platte River may require
     Shipper to provide satisfactory evidence of unencumbered title prior to
     accepting deliveries of Crude Petroleum from Shipper.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 6.6.
 Section 7.6 of the DJ South Contract states:

     Title. Shipper warrants that it possesses either title to, or the right to
     deliver to Transporter for transportation hereunder, all of the Crude
     Petroleum delivered or caused to be delivered by Shipper to the
     Pipeline System for shipment under this Agreement. Shipper warrants
     that all Crude Petroleum delivered by or for Shipper to the Pipeline
     System for shipment under this Agreement will be delivered to Shipper
     free of all liens, security interests, and adverse claims of every kind
     (other than statutory liens and liens in favor of Persons who have
     provided debt financing to Shipper) and agrees to release, indemnify,
     defend and hold Transporter and its affiliate and subsidiary companies
     and their respective shareholders, members, partners, directors,
     managers, officers, employees, agents and representatives harmless
     from all suits, actions, claims, judgments, debts, accounts, damages,
     costs, liabilities, losses, and expenses arising from or out of adverse
     claims of any or all persons, including Governmental Authorities, as to

                                        12
     Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 13 of 45




    title to, or otherwise claiming an interest in or right to payment on
    account of, such Crude Petroleum including, but not limited to,
    royalties and other charges payable with respect thereto. Transporter
    will have the right to reject any Crude Petroleum that, when tendered
    for transportation on the Pipeline System, is the subject of litigation or
    that is encumbered by any lien, security interest, or other form of
    burden, and Transporter may require Shipper to provide satisfactory
    evidence of unencumbered title prior to accepting deliveries of Crude
    Petroleum from Shipper.

Extraction MSJ (A. D.I. 5-2), Ex. B at § 7.6.
Section 6.7 of the Platte River Contract states:

    Custody. Shipper will be deemed to be in exclusive control and
    possession of the Crude Petroleum delivered by or for Shipper to the
    Pipeline System under this Agreement prior to and until such Crude
    Petroleum is delivered into the inlet flange of LACT units provided by
    Platte River for delivery into the Pipeline System, and after redelivery
    of such Crude Petroleum to Shipper or its designee at the Lucerne
    Station. Platte River shall be in exclusive control and possession of
    (although title will remain in Shipper or other person for whom Shipper
    has the right to transport Crude Petroleum) Crude Petroleum delivered
    by or for Shipper to the Pipeline System for shipment under this
    Agreement after delivery thereof into the Pipeline System and prior to
    redelivery thereof to Shipper or its designee at the Lucerne Station. The
    Party that is in exclusive control and possession of the Crude Petroleum
    will be responsible for all injury, damage, pollution, or contamination,
    or violation of or the need to comply with Applicable Law caused
    thereby, except (a) to the extent attributable to the gross negligence or
    willful misconduct of the other Party and (b) to the extent caused by the
    failure of the Crude Petroleum to meet the quality specifications
    described in the Tariff. Further, the Party having responsibility for
    Crude Petroleum under the preceding sentences (except with respect to
    Platte River to the extent such Crude Petroleum does not meet the
    specification set forth in Item No. 30 of the Tariff), will release, defend,
    indemnify, and hold the other Party, its Affiliates, and its and their
    officers, employees, and agents harmless from and against any and all
    Claims arising from (i) personal injury, death, damage, pollution or
    contamination, or violation of or the need to comply with any
    Applicable Law, caused by Crude Petroleum deliverable under the
    Tariff while such Crude Petroleum was in the exclusive control and
    possession of the Party as set forth in this Section 6.7; or (ii) personal
    injury, death, damage, pollution or contamination, or violation of or the

                                       13
     Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 14 of 45




    need to comply with any Applicable Law, arising out of the Party’s
    facilities or operations WITHOUT REGARD TO WHETHER THE ACT,
    OCCURRENCE, OR CIRCUMSTANCE GIVING RISE TO THE
    INDEMNIFICATION OBLIGATION IS THE RESULT OF THE SOLE,
    ACTIVE,        PASSIVE,    CONCURRENT,    OR     COMPARATIVE
    NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY
    (STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR
    VIOLATION OF ANY APPLICABLE LAW BY THE INDEMNIFIED
    PERSON, PROVIDED THAT NO INDEMNIFICATION WILL BE
    APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR
    WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 6.7.
Section 7.7 of the DJ South Contract states:

    Custody. Shipper will be deemed to be in exclusive control and
    possession of the Crude Petroleum delivered by or for Shipper to the
    Pipeline System under this Agreement prior to and until such Crude
    Petroleum is delivered into the inlet flange of LACT units provided by
    Shipper for delivery into the Pipeline System, and after redelivery of
    such Crude Petroleum to Shipper or its designee at the Delivery Points.
    Transporter shall be in exclusive control and possession of (although
    title will remain in Shipper or other person for whom Shipper has the
    right to transport Crude Petroleum) Crude Petroleum delivered by or
    for Shipper to the Pipeline System for shipment under this Agreement
    after delivery thereof at the Receipt Point and prior to redelivery
    thereof to Shipper or its designee at the Delivery Points. The Party that
    is in exclusive control and possession of the Crude Petroleum will be
    responsible for all injury, damage, pollution, or contamination, or
    violation of or the need to comply with Applicable Law caused thereby,
    except (a) to the extent attributable to the gross negligence or willful
    misconduct of the other Party and (b) to the extent caused by the failure
    of the Crude Petroleum to meet the quality specifications described in
    the Tariff. Further, the Party having responsibility for Crude Petroleum
    under the preceding sentences (except with respect to Transporter to
    the extent (1) such Crude Petroleum does not meet the specification set
    forth in Item No. 30 of the Tariff, (2) Transporter did not knowingly
    accept such off-specification Crude Petroleum, and (3) the injury or
    other loss was caused by such Crude Petroleum failing to meet the
    specifications), will release, defend, indemnify, and hold the other
    Party, its Affiliates, and its and their officers, employees, and agents
    harmless from and against any and all Claims arising from (i) personal
    injury, death, damage, pollution or contamination, or violation of or the

                                       14
     Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 15 of 45




    need to comply with any Applicable Law, caused by Crude Petroleum
    deliverable under the Tariff while such Crude Petroleum was in the
    exclusive control and possession of the Party as set forth in this Section
    7.7; or (ii) personal injury, death, damage, pollution or contamination,
    or violation of or the need to comply with any Applicable Law, arising
    out of the Party’s facilities or operations WITHOUT REGARD TO
    WHETHER THE ACT, OCCURRENCE, OR CIRCUMSTANCE
    GIVING RISE TO THE INDEMNIFICATION OBLIGATION IS THE
    RESULT OF THE SOLE, ACTIVE, PASSIVE, CONCURRENT, OR
    COMPARATIVE NEGLIGENCE, STRICT LIABILITY, BREACH OF
    DUTY (STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR
    VIOLATION OF ANY APPLICABLE LAW BY THE INDEMNIFIED
    PERSON, PROVIDED THAT NO INDEMNIFICATION WILL BE
    APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR
    WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON.

Extraction MSJ (A. D.I. 5-2), Ex. B at § 7.7.
Section 13.9 of the Platte River Contract states:

    Successors and Assignability. This Agreement shall inure to the
    benefit of and be binding upon the Parties hereto and their respective
    permitted successors and assigns. This Agreement shall not be assigned
    or transferred in whole or in part by either Party except upon the prior
    written consent of the other Party, which consent shall not be
    unreasonably withheld, conditioned, or delayed. Notwithstanding the
    foregoing, either Party may make a Permitted Transfer of this
    Agreement at any time, without the other Party’s consent. In the event
    of any assignment made by Shipper as a Permitted Transfer, Shipper
    shall remain obligated for all obligations under this Agreement jointly
    and severally with its assignee unless such assignee demonstrates
    sufficient financial viability and creditworthiness equivalent or better
    than Shipper or otherwise sufficient to fulfill the obligations of Shipper
    under this Agreement to the reasonable satisfaction of Platte River.
    With respect to all other assignments to which Platte River has
    consented pursuant to this Section 13.9, Shipper shall not remain
    obligated for all obligations under this Agreement jointly and severally
    with its assignee.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 13.9.
Section 14.9 of the DJ South Contract states:

    Successors and Assignability. This Agreement shall inure to the
    benefit of and be binding upon the Parties hereto and their respective
                                       15
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 16 of 45




           permitted successors and assigns. This Agreement shall not be assigned
           or transferred in whole or in part by either Party except upon the prior
           written consent of the other Party, which consent shall not be
           unreasonably withheld, conditioned, or delayed. Notwithstanding the
           foregoing, either Party may make a Permitted Transfer of this
           Agreement at any time, without the other Party’s consent. In the event
           of any assignment made by Shipper as a Permitted Transfer, Shipper
           shall remain obligated for all obligations under this Agreement jointly
           and severally with its assignee unless such assignee demonstrates,
           consistent with the Tariff, sufficient financial viability and
           creditworthiness equivalent or better than Shipper or otherwise
           sufficient to fulfill the obligations of Shipper under this Agreement to
           the reasonable satisfaction of Transporter. With respect to all other
           assignments to which Transporter has consented pursuant to this
           Section 14.9, Shipper shall not remain obligated for all obligations
           under this Agreement jointly and severally with its assignee.

       Extraction MSJ (A. D.I. 5-2), Ex. B at § 14.9.

                                CONCLUSIONS OF LAW

                              JURISDICTION AND VENUE

       The Court has jurisdiction over this matter. 28 U.S.C. §§ 157 and 1334.

       No party has challenged the Court’s jurisdiction. Extraction Complaint (A. D.I. 2);

Platte River Response (A. D.I. 21). Extraction consents to entry of a final order or judgment

by this Court in this proceeding; however, pursuant to Local Rule 7012-1, Platte River

and DJ South do not consent to the entry of a final order or judgment by this Court.

                              DECLARATORY JUDGMENT

       Declaratory judgment is appropriate because the parties dispute whether the

Transportation Agreements create any covenants running with the land in connection

with the Debtors’ Motion to Reject the Transportation Agreements. 28 U.S.C § 2201 (a)

(“In a case of actual controversy within its jurisdiction . . . any court of the United States,

upon the filing of an appropriate pleading, may declare the rights and other legal

                                              16
            Case 20-11548-CSS         Doc 833       Filed 10/14/20   Page 17 of 45




relations of any interested party seeking such declaration, whether or not further relief is

or could be sought.”).

                                    LEGAL STANDARD

       To succeed on summary judgment, the movant must show that “the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” In re Maxus Energy Corp., 615 B.R. 62, 68 (Bankr. D. Del. 2020) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

       The movant “bears the burden of proving that no genuine issue of material fact

exists.” In re Quintas Corp., 397 B.R. 710, 714 (Bankr. D. Del. 2008) (citation omitted).

       In determining whether summary judgment is appropriate, the court accepts all

evidence presented by the non-movant as true and draws all inferences in the non-

movants’ favor and against summary judgment. See In re LTC Holdings, Inc., 597 B.R. 554,

559 (Bankr. D. Del. 2019) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

       “[W[here the record could leave reasonable minds to draw conflicting inferences,

summary judgment is improper and the action must proceed to trial.” In re Maxus Energy

Corp., 615 B.R. at 69 (citations and internal quotations omitted).


                                    GOVERNING LAW

       Colorado law governs the substantive real property questions in this case. Wolf v.

Burke, 32 P. 427, 429 (Colo. 1893) (“[T]he rights and titles to real property are governed by

the law of the situs . . . .”); United States v. Novotny, 184 F. Supp. 2d 1071, 1087 (D. Colo.



                                               17
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 18 of 45




2001) (“Colorado law applies to issues relating to the conveyance and ownership of real

property located within Colorado.”) (citation simplified).

                                 SUMMARY JUDGMENT

       Summary judgment is appropriate when there are no genuine issues of material

fact. Fed. R. Civ. P. 56(a) (noting the “[C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law”); Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(“The Federal Rules of Civil Procedure have for almost 50 years authorized motions for

summary judgment upon proper showings of the lack of a genuine, triable issue of

material fact.”); Tamarind Resort Assocs. v. Gov’t of Virgin Islands, 138 F.3d 107, 110 (3d Cir.

1998) (“[I]t is a fundamental principle of contract law that ‘disputes involving the

interpretation of unambiguous contracts are resolvable as a matter of law, and are,

therefore, appropriate cases for summary judgment.’”).

       In Colorado, the “[i]nterpretation and construction of covenants is a question of

law.” Holiday Acres Prop. Owners Ass’n, Inc. v. Wise, 998 P.2d 1106, 1108 (Colo. App. 2000),

as modified on denial of reh’g (July 6, 2000); accord Pulte Home Corp., v. Countryside Cmty.

Ass’n, Inc., 382 P.3d 821, 826 (Colo. 2016) (“Covenants and other recorded instruments,

like contracts, should be construed as a whole “seeking to harmonize and give effect to

all provisions so that none will be rendered meaningless.”).

       The Defendants have not raised any genuine issue of material fact concerning

whether the Transportation Agreements create covenants running with the land. Platte

River Response (A. D.I. 21).

                                              18
           Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 19 of 45




       Any ambiguity concerning whether the terms of the Transportation Agreements

created covenants running with the land would be resolved in favor of the unrestricted

use of the land. B.B. & C. P’ship v. Edelweiss Condo. Ass’n, 218 P.3d 310, 315 (Colo. 2009)

(“When the covenant is unclear, courts resolve all doubts against the restriction and in

favor of free and unrestricted use of property.”).

       The Transportation Agreements’ terms are unambiguous. Am. Family Mut. Ins. Co.

v. Hansen, 375 P.3d 115, 120 (Colo. 2016) (“A contractual term is ambiguous ‘if it is

susceptible on its face to more than one reasonable interpretation.’”).

                     COVENANTS RUNNING WITH THE LAND

       The unambiguous terms of the Transportation Agreements do not create any

covenants running with the land. Extraction MSJ (A. D.I. 4), Ex. A; Extraction MSJ (A. D.I.

5-2), B.

       Under Colorado law, “[u]nlike personal covenants, which operate like a general

contract provision and bind only the actual parties to the covenant, real covenants “run

with the land” and burden or benefit successors in interests.” Cloud v. Ass’n of Owners,

857 P.2d 435, 440 (Colo. App. 1992).

       A real covenant, or covenant running with the land, creates “an equitable property

interest in the burdened land.” 9 Powell, Powell on Real Property § 60.01; see also

Restatement (Third) of Property (Servitudes) § 7.9 (2000) (servitudes, such as covenants

running with the land, are not a lien or executory contract but rather, “an interest in

land”); id. at § 1.4 (abolishing distinction between the terms “real covenant” and

“equitable servitude” as they both “describe servitudes encompassed within the term

                                            19
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 20 of 45




‘covenant that runs with the land’”). Colorado courts long have recognized that a

covenant running with the land is a burden on real property. See Farmers’ High Line Canal

& Reservoir Co. v. N.H. Real Estate Co., 92 P. 290, 294 (Colo. 1907) (“A covenant which runs

with the land is a promise, the effect of which is to bind the promisor and his lawful

successors to the burdened land for the benefit of the promisee and his lawful successors

to the benefited land. According to this the covenant binds the person of the owner of

the burdened land, provided he comes by his title legally, and benefits the owner of the

benefited land, provided he comes by his title legally.”) (citation and internal quotations

omitted); see also In re Lonesome Pine Holdings, LLC, 2011 Bankr. LEXIS 5775, at *9 (Bankr.

D. Colo. Sept. 1, 2011) (“restrictions that run with the land create equitable interests”)

(citation and internal quotations omitted).

       Colorado law disfavors the creation of covenants running with the land as a

derogation of the common law’s preference for the free alienability of land. Nelson v. Farr,

354 P.2d 163, 166 (Colo. 1960) (“[A]s a fundamental principle of law of real property,

restrictions on the alienation and use of land are not favored, and all doubt should be

resolved in favor of the free use of property . . . .‘Restrictions on the use of property, being

in derogation of the fee conveyed, will not be extended by implication to include anything

not clearly expressed.’”).

       In addition, to create a covenant running with the land, the parties must intend to

create a covenant running with the land and the covenant must touch and concern the

land with which it runs. Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016)

(concerning intent and touch and concern).

                                              20
            Case 20-11548-CSS         Doc 833       Filed 10/14/20   Page 21 of 45




       Finally, to create a covenant running with the land, there must also be privity of

estate between the original covenanting parties. Taylor v. Melton, 274 P.2d 977, 988–89

(Colo. 1954) (requiring privity of estate between the covenanting parties); Farmers’ High

Line Canal & Reservoir Co., 92 P. at 293 (same); Hottell v. Farmers’ Protective Ass’n, 53 P. 327,

330 (Colo. 1898) (same).

       Failure to satisfy any of the three elements needed to create a covenant running

with the land means that a covenant cannot run with the land as a matter of law. See

Cloud v. Ass’n of Owners, 857 P.2d 435, 440 (Colo. App. 1992) (“Even if there is an intent to

make a covenant run with the land, the covenant must still ‘touch and concern’ the land,

that is, it must closely relate to the land, its use, or its enjoyment.”).

       Contracting parties cannot create covenants running with the land by agreement

alone; intent of the parties is necessary for a covenant to run with the land, but not

sufficient. Id. (“Even if there is an intent to make a covenant run with the land, the

covenant must still ‘touch and concern’ the land, that is, it must closely relate to the land,

its use, or its enjoyment.”); Lookout Mountain Paradise Hills Homeowners’ Ass’n v. Viewpoint

Assocs., 867 P.2d 70, 74 (Colo. App. 1993) (“In order for a covenant to run with the land,

not only must the parties to the covenant intend that it do so . . . but the covenant must

‘touch and concern’ the land.”).

I.     Intent.

       The parties dispute whether the Platte River Contract was intended to create a

covenant running with the land. Extraction argues that the absence of express language

in the Platte River Contract evidences the parties’ lack of intent. See Extraction MSJ (A.

                                               21
            Case 20-11548-CSS         Doc 833      Filed 10/14/20   Page 22 of 45




D.I. 4) at p. 11-12. Platte River and DJ South argue that although there is no express

language, the contract as a whole, as well as the underlying purpose of the Transportation

Agreements, demonstrate an intent to create a covenant running with the land and bind

successors in interest. See Platte River Response (A. D.I. 21), at p. 16-22.

       Platte River further argues that the absence of language in the Platte River Contract

expressly stating that it creates a covenant running with the land is not dispositive under

Colorado law, as a covenant running with the land need not “be expressed in specific or

magical terms.” TBI Expl. v. Belco Energy Corp., No. 99-10872, 2000 WL 960047, at *4 (5th

Cir. June 14, 2000) (conducting a survey of Colorado case law). Rather, Colorado courts

look at agreements “as a whole…, giving effect to all provisions contained therein.”

Lookout Mtn., 867 P.2d at 75 (citation omitted).

       To create covenants running with the land, the parties must express their intent to

create a covenant running with the land in clear and unambiguous terms. TBI Explr.,

2000 WL 960047, at *4 (applying Colorado law and stating “[I]n the cases that have

recognized a covenant running with the land, the covenants were in express terms.”);

MidCities Metro. Dist. No. 1 v. U.S. Bank Nat. Ass’n, 12-CV-03322-LTB, 2013 WL 3200088,

at *3 (D. Colo. June 24, 2013) (applying Colorado law and noting that if a covenant is

ambiguous, the Court must “resolve all doubts against the restriction and in favor of free

and unrestricted use of property.”).

       The Platte River Contract was not intended to create a covenant running with the

land. The Platte River Contract does not contain any language evincing a clear intent to

create a covenant running with the land. See, e.g., Lookout Mountain 867 P.2d at 75; TBI

                                              22
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 23 of 45




Explr., 2000 WL 960047, at *4 (applying Colorado law and stating “[I]n the cases that have

recognized a covenant running with the land, the covenants were in express terms.”).

Defendants’ attempts to manufacture a genuine issue of material fact are based on

inappropriate extrinsic evidence and, in any event, are unavailing.

       Reference to successors and assigns in Section 13.9 of the Platte River Contract is

insufficient to demonstrate an intent to create a covenant that runs with the land because

the language does not purport to bind successors-to-title to any identified real property,

but simply relates to contractual successors and assigns to the Platte River Contract.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 13.9; see Villa Sierra Condo. Ass’n v. Field Corp., 878

P.2d 161, 167 (Colo. App. 1994).

       The DJ South Contract contains this same provision despite also containing

covenant running with the land language. See Extraction MSJ (A. D.I. 5-2), Ex. B at § 14.9

(“This Agreement shall inure to the benefit of and be binding upon the Parties hereto and

their respective permitted successors and assigns.”) and § 2.5 (“[T]he dedication and

commitment . . . shall be deemed an interest that runs with the land . . . .”) (emphasis

added).

       In contrast to the Platte River Contract, the DJ South Contract similarly contains

the requisite language to show intent to create a covenant running with the land.

Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.5 (“[T]he dedication and commitment . . . shall be

deemed an interest that runs with the land . . . .”) (emphasis added).

       The only covenant in the DJ South Contract that the parties clearly expressed an

intent to run with the land is the dedication and commitment for the performance of the

                                              23
            Case 20-11548-CSS       Doc 833       Filed 10/14/20   Page 24 of 45




transportation services obligations. Id. (“[T]he dedication and commitment by

[Extraction] under this Article II shall be deemed an interest that runs with the land in

the Dedication Area . . . .”).

       The parties intended the dedication and commitment in the DJ South Contract to

run with Extraction’s mineral estates. Extraction MSJ (A. D.I. 5-2), Ex. B at §§ 1.1(dd)

(“‘Interests’ means all interests that Shipper (or any of its Affiliates) now or hereinafter

owns, controls, acquires or has the right to market (as such marketing rights may change

from time to time) in Crude Petroleum of all formations in, under or attributable to the

Dedication Area, and all interests in any wells, whether now existing or drilled hereafter,

on or completed within the Dedication Area . . . .”) and § 2.1 (“Shipper hereby dedicates

and commits to the Services to be provided by Transporter hereunder all of the

Interests.”).

       The parties did not express an intent to allow any other covenants in the DJ South

Contract to run with the land. Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.5.

       Because the Platte River Contract does not clearly evince an intent for any

covenants contained therein to run with the land and bind successors-to-title to any estate

in real property, the Platte River Contract does not create covenants that run with the

land as a matter of Colorado law. TBI Explr. v. Belco Energy Corp., No. 99-10872, 2000

WL960047, at *4 (5th Cir. June 14, 2000) (applying Colorado law and stating “[I]n the cases

that have recognized a covenant running with the land, the covenants were in express

terms.”).



                                             24
            Case 20-11548-CSS         Doc 833       Filed 10/14/20   Page 25 of 45




II.    Touch and Concern.

       The parties dispute whether the Transportation Agreements touch and concern

the land. Extraction argues that the Transportation Agreements do not touch and concern

the land because the dedications only identify crude petroleum from particular lands that

are subject to the agreements and because they affect only personal property. Extraction

MSJ (A. D.I. 4), at p. 24. Defendants argue the Transportation Agreements touch and

concern the land because they both benefit and burden Extraction’s real property

interests. Platte River Response (A. D.I. 21), at p. 22-24.

       To satisfy touch and concern, the covenant intended to run with the land—here,

the dedication and commitment—must closely relate to the estate in real property with

which it is intended to run (here, Extraction’s mineral estate), its use, or

enjoyment. Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (noting “[a]

covenant touches and concerns the land if it ‘closely relate[s] to the land, its use, or

enjoyment.’”).

       “The ‘touch and concern’ requirement is fulfilled when the covenant operates to

benefit the physical use of the land . . . .” Bigelow v. Nottingham, 833 P.2d 764, 767 (Colo.

App. 1991), rev’d in part sub nom. on other grounds Haberl v. Bigelow, 855 P.2d 1368 (Colo.

1993) (noting a subordination agreement was a personal covenant that did not run with

the land because “the parties’ entitlement to physical use of the land was not increased,

nor was improvement made to the land as a result of subsequent loan proceeds”).

       Colorado generally follows the traditional common law approach to the touch and

concern element. 3 Tiffany Real Property § 854 (3d ed. 2015) (“An important test for

                                               25
            Case 20-11548-CSS           Doc 833    Filed 10/14/20   Page 26 of 45




distinguishing a real or running covenant from a merely personal or collateral one, is

whether or not the covenant so closely relates to the land or estate granted . . that it may

be said to ‘touch and concern’ it.”).

       Touch and concern is an objective analysis of a covenant’s effect upon land and

the element does not turn on party intent or word choice. Cloud v. Ass’n of Owners, 857

P.2d 435, 440 (Colo. App. 1992) (“Even if there is an intent to make a covenant run with

the land, the covenant must still ‘touch and concern’ the land, that is, it must closely relate

to the land, its use, or its enjoyment.”); In re Sabine Oil & Gas Corp., 567 B.R. 869, 875

(S.D.N.Y. 2017), aff'd, 734 Fed. Appx. 64 (2d Cir. 2018) (“[T]he appellants have not

purchased the minerals underlying the Dedicated Areas but, again, have merely agreed

to provide services to the minerals' owner.           The logical extension of Nordheim’s

argument—that any agreement relating to minerals in the ground constitutes the

conveyance of a real property interest—is not supported by the cited caselaw.”); 21 C.J.S.

Covenants § 34 (“[T]he intent of the parties is not dispositive, insofar as obligations

arising from restrictive covenants that are inherently personal cannot be made

appurtenant to the land[.]”); 9 Richard R. Powell, Powell on Real Property § 60.04(3)(a)

(“The touch and concern requirement is the only essential requirement for the running of

covenants which focuses on an objective analysis of the contents of the covenant itself

rather than the intentions of and relationships between the parties.”).

       The dedications and commitments in Sections 2.1 were “to the Services to be

provided” by Platte River and DJ South under the Transportation Agreements (i.e., the

transportation of certain produced crude petroleum from Receipt Points to Delivery

                                              26
            Case 20-11548-CSS         Doc 833       Filed 10/14/20   Page 27 of 45




Points, or to Lucerne Station). Extraction MSJ (A. D.I. 5-1), Ex. A at §§ 1.1(rr) and 2.1;

Extraction MSJ (A. D.I. 5-2), Ex. B at §§ 1.1(aaa) and 2.1.

       Under the Transportation Agreements, Platte River and DJ South committed to

transport a certain volume of Extraction’s crude petroleum in exchange for a contractual

fee. Extraction MSJ (A. D.I. 5-1), Ex. A at § 3.1 (“Commencing as of the Commencement

Date and continuing thereafter during the Term of this Agreement, Shipper agrees to

tender to Platte River for transportation, or otherwise to pay for the transportation of, the

Committed Volume in accordance with the tender procedures set forth in the Tariff and

the terms of this Agreement); Extraction MSJ (A. D.I. 5-2), Ex. B at § 4.1 (same but

respecting DJ South).

       The dedications in Section 2.1 of both Transportation Agreements do not change

the nature of the covenants contained in the Transportation Agreements; they simply

identify the produced minerals subject to the parties’ contractual obligations. Extraction

MSJ (A. D.I. 5-1), Ex. A at § 2.1; Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.1; In re Sabine Oil

& Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d,

734 Fed. Appx. 64 (2d Cir. 2018) (holding a similar contract merely “identif[ies] and

delineat[es] the [parties’] contractual rights and obligations”).

       In the Transportation Agreements, Defendants dedicated and committed “to the

Services to be provided” under the Transportation Agreements “all of the Interests.”

Extraction MSJ (A. D.I. 5-1), Ex. A at § 2.1; Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.1.

       Defendants argue that, although Extraction claims the dedication relates only to

personal property in the form of produced crude oil, the Transportation Agreements

                                               27
            Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 28 of 45




clearly dedicate more than Extraction’s current production. Rather, they dedicate all of

Extraction’s “interests” “in, under, or attributable to” the Dedication Areas. Id.

       In support of this argument, Defendants cite to the recent decision by the Colorado

Bankruptcy Court that a production dedication with similar language touched and

concerned the land under Utah law. See In re Badlands Energy, Inc., 608 B.R. 854, 869

(Bankr. D. Colo. 2019). The court explained because the “dedicated reserves” under the

gathering agreement were defined broadly to include “the interest of Producer in all Gas

reserves in and under” the dedicated area, the gathering agreement encompassed real

property. Id. (emphasis in original). As in Utah, “real property” under Colorado law

includes non-extracted minerals. See Bill Barrett Corp., 2018 WL 4225030, at *5 (citation

omitted).

       Nonetheless, the dedications do not touch and concern Extraction’s mineral estates

because they concern only personal property and do not affect the physical use of real

property or closely relate to real property. Extraction MSJ (A. D.I. 5-1), Ex. A at § 2.1, Ex.

C (“Form of Tariff”) at Item 5 (defining “Crude Petroleum” as “the direct liquid product

of oil wells, or the indirect liquid petroleum products of oil or gas wells, or a mixture of

such products”); Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.1.

       No party argues that the Transportation Agreements employed the conventional

legal definition of a dedication, which would have meant that the parties intended the

donation of Extraction’s real property to the public use. Stagecoach Prop. Owners Ass’n v.

Young’s Ranch, 658 P.2d 1378, 1381 (Colo. App. 1982) (“[A] dedication has been defined

as an appropriation of land by the owner of the fee to some public use and the adoption

                                             28
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 29 of 45




thereof by the public.”); Dedication, Black’s Law Dictionary (11th ed. 2019) (defining

“dedication” as “[t]he donation of land or creation of an easement for public use”).

       The plain and ordinary meaning of the word “dedicate” is “to set apart to a definite

use.” Dedicate, Merriam-Webster’s Collegiate Dictionary 324 (11th ed. 2003).

       The plain and ordinary meaning of “commit” is “to pledge . . . to some particular

course or use.” Commit, id.

       Throughout the Transportation Agreements, the Interests are used to identify the

particular minerals that are subject to, set apart for, pledged or committed to the parties’

contractual obligations.    Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1.(bb) (defining

“Interests” as “all interests that [Extraction] . . . now or hereinafter owns, controls,

acquires or has the right to market . . . in Crude Petroleum of all formations in, under or

attributable to the Dedication Area . . . and all interests in any wells . . . on or completed

within the Dedication Area”); Extraction MSJ (A. D.I. 5-2), Ex. B at § 1.1(dd) (defining

“Interests” as all interests that [Extraction] . . . now or hereinafter owns, controls, acquires

or has the right to market . . . in Crude Petroleum of all formations in, under or

attributable to the Dedication Area, and all interests in any wells . . . on or completed

within the Dedication Area”); Extraction MSJ (A. D.I. 5-1), Ex. A at § 2.2(a) (reserving from

the dedication “[a]ny Interest which is, at any time during the Term . . . operated by an

operator other than Shipper”); Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.2(a) (reserving from

the dedication “[a]ny Interest which is, at any time during the Term . . . operated by an

operator other than Shipper or . . . owned by a non-operator in a property operated by

Shipper”); Extraction MSJ (A. D.I. 5-1), Ex. A at § 2.2(b) (reserving from the dedication any

                                              29
            Case 20-11548-CSS       Doc 833       Filed 10/14/20   Page 30 of 45




interest subject to a prior dedication); Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.2(b)

(reserving from the dedication any interest subject to a prior dedication).

       Dedications, generally, only identify the particular produced minerals that are

subject to, set apart for, pledged or committed to the parties’ contractual obligations

under the contracts for transportation services. Cf. In re Sabine Oil & Gas Corp., 550 B.R.

59, 81 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64

(2d Cir. 2018) (“[The] ‘dedication’ [is not] a burdening of the Debtors’ property interests,

but rather an identification of what property and products are the subject of the

Agreement and will be made available . . . in furtherance of the purposes of the

Agreements.”); Moncrief v. Williston Basin Interstate Pipeline Co., 174 F.3d 1150, 1170 (10th

Cir. 1999) (noting that dedication contracts are contracts “wherein the producer ‘contracts

to furnish the purchaser all the gas produced from specified reserves, thus dedicating

those reserves to the customer’”); Nordan-Lawton Oil & Gas Corp. of Tex. v. Miller, 272 F.

Supp. 125, 129 (W.D. La. 1967), aff’d, 403 F.2d 946 (5th Cir. 1968) (“In this contract the

lessee ‘dedicated’ all the reserves under the Miller lease to the pipeline company which

in essence means that the company was given exclusive rights to purchase the reserves

under the premises when and if produced.”); Latham & Watkins LLP, The Book of Jargon,

Oil & Gas, The Latham & Watkins Glossary to Oil and Gas Terminology (1st ed. 2016) at

24 (defining a dedication as “a promise or commitment of a certain amount of Production

from a Dedicated Area . . . to the services provider in a Midstream service agreement”).

       Produced minerals, such as crude petroleum, are personal property and not real

property. Smith v. El Paso Gold Mines, Inc., 720 P.2d 608, 609 (Colo. App. 1985) (“[A]t some

                                             30
             Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 31 of 45




point after they are severed from the land, minerals lose their character as realty and

‘become’ personalty.”).

       The dedications do not limit Extraction’s rights to the use or enjoyment of its

mineral estates. Extraction MSJ (A. D.I. 5-1), Ex. A at §2.1; Extraction MSJ (A. D.I. 5-2), Ex.

B at § 2.1. And the dedications do not increase the Defendants’ rights (or convey to

Defendants rights) respecting Extraction’s mineral estates. Extraction MSJ (A. D.I. 5-1),

Ex. A at §2.1; Extraction MSJ (A. D.I. 5-2), Ex. B at § 2.1.

       Extraction retains exclusive control and possession of all minerals from severance

from the ground through delivery into the pipeline systems. Extraction MSJ (A. D.I. 5-1),

Ex. A at § 6.7 (“Shipper will be deemed to be in exclusive control and possession of the

Crude Petroleum delivered by or for Shipper to the Pipeline System under this

Agreement prior to and until such Crude Petroleum is delivered into the inlet flange of

LACT units provided by Platte River for delivery into the Pipeline System . . . .”);

Extraction MSJ (A. D.I. 5-2), Ex. B at § 7.7 (similar but respecting DJ South).

       Extraction retains title to the crude petroleum throughout the entire transportation

process, and the Defendants never obtain title to the crude petroleum at any point.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 6.7 (“Platte River shall be in control and possession

of (although title will remain in Shipper or other person for whom Shipper has the right

to transport Crude Petroleum) Crude Petroleum delivered by or for Shipper to the

Pipeline System for shipment under this Agreement after delivery thereof into the

Pipeline System . . . .”); Extraction MSJ (A. D.I. 5-2), Ex. B at §7.7 (similar but respecting

DJ South).

                                               31
             Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 32 of 45




         Additionally, the contractual obligations and Services—the performance of which

by Defendants this dedication and commitment was made—require the delivery of a

certain volume of produced crude petroleum to the Defendants for the provision of

transportation services from in exchange for a fee, or the payment of a certain amount of

money. Extraction MSJ (A. D.I. 5-1), Ex. A at § 3.1; Extraction MSJ (A. D.I. 5-2), Ex. B at

§ 4.1.

         The provision of such services does not affect the use or enjoyment of oil in place,

or the use of the mineral estate, but crude petroleum that has been severed from the

mineral estate and now constitutes the personal property of Extraction, as a merchant tin

this commodity. As a result, the covenants contained in the Transportation Agreements

do not benefit Extraction in its capacity as a landowner, but benefits and affects

Extraction’s use of its personal property (i.e., its produced crude oil). Cf. Harry Bigelow,

The Content of Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914).

         Even assuming that the Transportation Agreements’ dedications have an indirect

effect upon Extraction’s mineral estates, such as an incidental increase in value, this effect

is not closely related to the land and, therefore, cannot satisfy touch and concern, as its

primary affect is on the use and enjoyment of personal property, and not real property.

Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (noting “[a] covenant touches

and concerns the land if it ‘closely relate[s] to the land, its use, or enjoyment.’”); cf.

Bigelow, The Content of Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914) (explaining

that indirect effects are insufficient).



                                              32
            Case 20-11548-CSS          Doc 833       Filed 10/14/20   Page 33 of 45




       The “dedication” and “commitment” of real property interests to the performance

of contractual obligations and services that closely relate to and affect only the use and

enjoyment of personal property does not change this result. To hold otherwise would

render the objective “touch and concern” element beholden to the subjective intent of the

parties, and allow parties to convert covenants that do not closely relate to real property

into covenants that bind successors and assigns simply by recitation of a set phrase.

       Extraction’s tender options confirm that the Transportation Agreements do not

closely relate to Extraction’s mineral estates. Extraction may fully perform under the

Transportation Agreements without providing crude petroleum produced from its own

mineral estates and may instead provide crude petroleum produced from the land of

third parties. Extraction MSJ (A. D.I. 5-1), Ex. A § 3.1 (reciting Extraction’s agreement to

tender “for transportation, or otherwise to pay for the transportation of, the Committed

Volume in accordance with the tender procedures set forth in the Tariff and the terms of

this Agreement . . . .”) ; Extraction MSJ (A. D.I. 5-2), Ex. B at § 4.1 (same).

       Extraction’s payment options similarly confirm that the Transportation

Agreements’ covenants do not closely relate to Extraction’s real property. Extraction MSJ

(A. D.I. 5-1), Ex. A at § 3.1; Extraction MSJ (A. D.I. 5-2), Ex. B at § 4.1.

       Extraction could satisfy its obligations under the Transportation Agreements by

either (1) shipping certain amounts of crude petroleum or (2) payment of the Total

Financial Commitment. Extraction MSJ (A. D.I. 5-1), Ex. A at § 3.1 (“Shipper’s obligation

to ship or pay its Committed Volume under this Agreement shall be satisfied in full upon



                                                33
            Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 34 of 45




the earlier” of shipment of a certain volume of crude petroleum or payment of the Total

Financial Commitment); Extraction MSJ (A. D.I. 5-2), Ex. B at § 4.1 (same).

       Payment of the Total Financial Commitment is purely the payment of a specified

amount of money set forth in the Transportation Agreements. Extraction MSJ (A. D.I. 5-

1), Ex. A at § 6.2 (“For the avoidance of doubt, the Total Financial Commitment will be

satisfied by payment by Shipper of the aggregate of the Fixed Monthly Payments in

accordance with the terms of this Agreement, or at Shipper’s option, any payment made

by Shipper to accelerate the satisfaction of that obligation.”); Extraction MSJ (A. D.I. 5-2),

Ex. B at § 7.2 (same).

       Moreover, Extraction may accelerate the satisfaction of the Total Financial

Commitment, and its obligations under the Transportation Agreement, through

payment. Extraction MSJ (A. D.I. 5-1), Ex. A at § 6.2 (“For the avoidance of doubt, the

Total Financial Commitment will be satisfied by payment by [Extraction] of the aggregate

of the Fixed Monthly Payments in accordance with the terms of this Agreement, or at

[Extraction’s] option, any payment made by [Extraction] to accelerate the satisfaction of

that obligation.”); Ex. B at § 7.2 (same).

       The payment of money is a personal commitment that does not touch and concern

Extraction’s mineral estates. Bigelow v. Nottingham, 833 P.2d 764, 767 (Colo. App. 1991),

rev’d in part sub nom. on other grounds Haberl v. Bigelow, 855 P.2d 1368 (Colo. 1993) (holding

that a subordination agreement was a personal covenant that did not run with the land

because “the parties’ entitlement to physical use of the land was not increased, nor was

improvement made to the land as a result of subsequent loan proceeds”).

                                             34
            Case 20-11548-CSS         Doc 833      Filed 10/14/20   Page 35 of 45




       The dedications contained in the Transportation Agreements do not closely relate

to, or affect, the use or enjoyment of Extraction’s mineral estates. As a result, they do not

touch and concern Extraction’s mineral estates, and do not create covenants that run with

the land.

III.   Privity of Estate.

       The Court is bound to apply Colorado law as declared by the Colorado Supreme

Court until the Colorado Supreme Court disturbs its prior holdings. Erie County v. Am.

States Ins. Co., 573 F. Supp. 479, 486 (W.D. Pa. 1983) (“While plaintiff questions the

continuing vitality of Gordon, we are bound to consider the [Pennsylvania] Supreme

Court’s undisturbed holding in Gordon as good law on this point.”), aff’d, 745 F.2d 45 (3d

Cir. 1984) and aff’d sub nom. Am. States Ins. Co. v. Santafemia, 745 F.2d 45 (3d Cir. 1984); cf.

Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (“Our decisions remain binding precedent until

we see fit to reconsider them, regardless of whether subsequent cases have raised doubts

about their continuing vitality.”).

       The Colorado Supreme Court requires privity of estate between the covenanting

parties at the time of the covenant’s creation before the covenant may run with the land.

Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (noting “the requisite privity exists in

the case of a covenant by a grantor to do or not to do something on land retained by him,

adjoining that conveyed, so that one to whom the former is subsequently conveyed by

him may be bound by the covenant”); Farmers’ High Line Canal & Reservoir Co. v. New

Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907) (“[W]here there is the requisite privity

of estate, and the covenant is connected with or concerns the land or estate conveyed,

                                              35
            Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 36 of 45




then a covenant imposing a burden will run with the land as readily as one conferring a

benefit.”); Hottell v. Farmers’ Protective Ass’n, 53 P. 327, 330 (Colo. 1898) (concluding a

covenant running with the land was created, in part, because privity of estate was not

denied).

       Colorado appellate courts confirm that Colorado law requires this privity of estate.

Fed. Deposit Ins. Corp. v. Mars, 821 P.2d 826, 829 (Colo. App. 1991) (“For contractual

obligations between a lessor and lessee to pass to a successor in title of the lessee, there

must be either privity of contract or privity of estate between the lessor and that successor

in title.”); Fisk v. Cathcart, 33 P. 1004, 1005 (Colo. App. 1893) (“Under these circumstances,

there is no privity between him as a grantee from Beecher and the prior grantors

subsequent to Parker which entitles him to maintain his suit upon his covenant.”).

       Colorado statutory law identifies several covenants that necessarily run with the

land, provided that those covenants satisfy privity of estate between the covenanting

parties. Colo. Rev. Stat. § 38-30-121 (“Covenants of seisin, peaceable possession, freedom

from encumbrances, and warranty contained in any conveyance of real estate, or any

interest therein, shall run with the premises and inure to the benefit of all subsequent

purchasers and encumbrancers.”).

       Real property treatises continue to cite Colorado Supreme Court cases for the

proposition that privity of estate between the covenanting parties is required. 3 Tiffany

Real Property § 851 n. 27 (3d ed. 2015) (citing Taylor for the proposition that privity of

estate at the time of the creation of the covenant is required); see also 9 Richard R. Powell,



                                             36
            Case 20-11548-CSS        Doc 833      Filed 10/14/20   Page 37 of 45




Powell on Real Property § 60.04 n. 123 (citing Farmers’ High Line for the proposition that

either mutual or horizontal privity are required for a covenant to run with the land).

       Defendants argue that no Colorado court has referenced the concept of privity of

estate or horizontal privity since 1954. Indeed, they argue, the year after Taylor was

decided, the Colorado Supreme Court held a restrictive covenant ran with the land, even

though it was never in the defendant’s chain of title, and that it could be enforced even

between parties that had no direct contractual relations. See Pagel v. Gisi, 286 P.2d 636,

638-39 (Colo. 1955). Privity was unnecessary to create the covenant then, and it is

unnecessary now. See id.

       Defendants further argue that every subsequent Colorado decision regarding

covenants running with the land—including the cases cited by Extraction—has expressly

stated the only requirements to create a real covenant are (1) the parties’ intent, and (2)

the covenant touches and concerns the land. See, e.g., Reishus v. Bullmaters, LLC, 409 P.3d

435, 440 (Colo. App. 2106) (containing no reference to horizontal privity requirement);

DeJean v. Grosz, 412 P.3d 733, 739 (Colo. App. 2015) (same); In re Banning Lewis Ranch Co.,

532 B.R. 335, 345 n.11 (Bankr. D. Co. 2015) (same); MidCities Metro. Dist. No. 1. v. U.S. Bank

Nat’l Ass’n, Civil No. 12-cv-03322, 2013 WL 3200088, at *3 (D. Colo. June 24, 2013) (same);

Lookout Mountain Paradise Hills Homeowners’ Ass’n v. Viewpoint Assocs., 867 P.2d 70, 74 Col.

App. 1993) (same); Cloud v. Association of Owners, 857 P.2d 435, 440 (Colo. App. 1992)

(same); Bigelow v. Nottingham, 833 P.2d 764, 767-68 (Colo. App. 1991), rev’d in part sub nom.

on other grounds Haberl v. Bigelow, 855, P.2d 1368 (Colo. 1993)(same). The Fifth Circuit

reached the same conclusion after conducting a “survey of Colorado case law.” TBI Expl.,

                                             37
            Case 20-11548-CSS       Doc 833      Filed 10/14/20   Page 38 of 45




No. 99-10872, 2000 WL 960047, at *4 (5th Cir. June 14, 2000) (only elements required under

Colorado law are “intent by the parties to the covenant that the covenant runs with the

land” and “the covenant must ‘touch and concern’ the land.”) (collecting cases).

       Nonetheless, the Defendants have not identified a single case from the Colorado

Supreme Court holding that Colorado law no longer requires privity of estate between the

original covenanting parties to create a covenant running with the land. Platte River

Response (A. D.I. 21).

       The Restatement (Third) of Property does not restate Colorado law regarding

covenants that run with the land, and Colorado has not adopted the reforms suggested

therein. See Restatement (Third) of Property Servitudes § 3.2 (Am. Law Inst. 2000)

(dispensing with the acknowledged touch and concern requirement and stating

“[n]either the burden nor the benefit of a covenant is required to touch or concern land

in order for the covenant to be valid as a servitude.”)

       Privity of estate requires that the covenants that allegedly run with the land be

accompanied by a contemporaneous conveyance of some interest in the land with which

the covenant runs. Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (noting “the

requisite privity exists in the case of a covenant by a grantor to do or not to do something

on land retained by him, adjoining that conveyed, so that one to whom the former is

subsequently conveyed by him may be bound by the covenant”); 9 Richard R. Powell,

Powell on Real Property § 60.04(3)(c)(iii) (“‘Horizontal privity’ typically exists when the

original covenanting parties make their covenant in connection with the conveyance of

an estate in fee from one of the parties to the other. The covenant and the conveyance

                                            38
            Case 20-11548-CSS          Doc 833     Filed 10/14/20   Page 39 of 45




must be made at the same time . . . .”); 3 Tiffany Real Property § 851 (3d ed. 2015)

(describing “privity of estate between the covenantor and the covenantee at the time the

covenant was created”).

       The Transportation Agreements do not convey to the Defendants any real

property interest in Extraction’s mineral estate. Extraction MSJ (A. D.I. 5-1), Ex. A;

Extraction MSJ (A. D.I. 5-2), Ex. B.

       The Defendants failed to identify any real property interest in Extraction’s mineral

estate that was purportedly conveyed contemporaneously with the alleged covenant

running with the land, choosing instead to argue that privity of estate was not required.

Platte River Response (A. D.I. 21).

       The surface estate and mineral estate, once severed, are separate and distinct

estates in real property. Notch Mountain Corp. v. Elliott, 898 P.2d 550, 556 (Colo. 1995)

(“[Colorado has] long recognized that a conveyance which severs a mineral interest from

the surface estate creates a separate and distinct estate.”); Gerrity Oil & Gas Corp. v.

Magness, 946 P.2d 913, 927 (Colo. 1997), as modified on denial of reh’g (Oct. 20, 1997) (“As

the owner of property subject to the easement, the surface owner ‘continues to enjoy all

the rights and benefits of proprietorship consistent with the burden of the easement.’”).

       The Defendants point to the following as interests sufficient to satisfy Colorado’s

privity of estate requirement: (1) an above-ground pipeline transportation system

conveyed by XTR Midstream, a non-party to the Transportation Agreements; (2) equity

interests through an LLC agreement acquired by non-parties to the Transportation

Agreements; (3) purported easements or rights-of-way on Extraction’s surface estate; and

                                              39
             Case 20-11548-CSS       Doc 833      Filed 10/14/20   Page 40 of 45




(4) the Transportation Agreements’ dedications. Platte River Response (A. D.I. 21) at ¶¶ 95

and 98. As a matter of law, these alleged interests cannot satisfy Colorado’s privity of

estate requirement to create a covenant running with the land.

       First, an equity interest in the pipeline transportation system is not a real property

interest in Extraction’s mineral estate. To satisfy Colorado law’s requirement for privity

of estate between the covenanting parties, the interest must be conveyed between the

covenanting parties and it must be an interest in the mineral estate (the estate in real

property with which the covenant is intended to run). Taylor v. Melton, 274 P.2d 977, 988–

89 (Colo. 1954) (requiring privity of estate between the covenanting parties).

       The conveyance here was with a non-party to the relevant covenant and not

Extraction. Platte River Response (A. D.I. 21-6), Ex. F (Extraction not a party to the

contract).

       An equity interest in the pipeline is not an interest in Extraction’s oil in place.

       Further, the pipeline is not an interest in the mineral estate. Notch Mountain Corp.

v. Elliott, 898 P.2d 550, 556 (Colo. 1995) (“[Colorado has] long recognized that a

conveyance which severs a mineral interest from the surface estate creates a separate and

distinct estate.”)

       Second, the sale of a subsidiary is not a sale of an interest in the mineral estate.

Nor is an equity interest in a company an interest in real property. See Property, Black’s

Law Dictionary (11th ed. 2019) (defining “real property” as “[l]and and anything growing

on, attached to, or erected on it, excluding anything that may be severed without injury

to the land”).

                                             40
            Case 20-11548-CSS         Doc 833       Filed 10/14/20   Page 41 of 45




       Third, any purported easements or rights-of-way on Extraction’s surface estate fail

to satisfy privity of estate for several reasons. As an initial matter, all of the easements or

rights-of-way at issue here are either between parties that are not the covenanting parties

or they were conveyed long after the dedication was executed. Platte River Response (A.

D.I. 21), Ex. G (A. D.I. 21-7) (Extraction not a party to the contract); Ex. H (A. D.I. 21-8)

(same); Ex. N (A. D.I. 21-14) (same); Ex. S (A. D.I. 21-19) (same); Ex. L (A. D.I. 21-12) (right-

of-way granted to Platte River on July 17, 2019).

       The conveyance needed to satisfy privity of estate must be made between the

covenanting parties and contemporaneously with the creation of the covenant running

with the land. 3 Tiffany Real Property § 851 (3d ed. 2015) (cited approvingly by the

Colorado Supreme Court to describe the requirements of privity of estate in Taylor v.

Melton, 274 P.2d 977, 982 (Colo. 1954). A stranger to the covenant cannot grant or receive

a real property interest that establishes privity of estate between the contracting parties.

Id. at 982–83 (requiring privity of estate between the covenanting parties); Farmers’ High

Line Canal & Reservoir Co. v. New Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907)

(same).

       The single conveyance of rights-of-way from Extraction to Platte River occurred

on July 17, 2019. Platte River Response (A. D.I. 21-12), Ex. L at p. 1. The parties, however,

entered the Platte River Contract two years prior, on May 14, 2017. Consequently, the

right-of-way grant cannot satisfy privity of estate, which requires the grant of a real

property interest contemporaneous with the creation of the covenant intended to run. 3



                                               41
            Case 20-11548-CSS         Doc 833      Filed 10/14/20   Page 42 of 45




Tiffany Real Property § 851 (3d ed. 2015) (cited approvingly by the Colorado Supreme

Court to describe the requirements of privity of estate in Taylor, 274 P.2d at 982.

       Next, an interest in the surface estate cannot qualify as a conveyance as an interest

in Extraction’s mineral estate as a matter of Colorado law. Conveyances of easements or

rights-of-way across the surface estate are interests in the surface estate that cannot satisfy

privity of estate respecting a mineral estate. Notch Mountain Corp. v. Elliott, 898 P.2d 550,

556 (Colo. 1995) (noting Colorado has “long recognized that a conveyance which severs

a mineral interest from the surface estate creates a separate and distinct estate”).

       Because easements in gross are personal rights in the use of (and interests in) the

surface estate, they are not interests in a severed mineral estate. Lobato v. Taylor, 71 P.3d

938, 945 (Colo. 2002) (“An easement in gross does not belong to an individual by virtue

of her ownership of land, but rather is a personal right to use another’s property.”). As a

result, the conveyance of an easement in gross in a surface estate cannot satisfy privity of

estate respecting a mineral estate.

       The Defendants also implied that Extraction conveyed easements or rights-of-way

associated with the mineral estate. Elevation Response (A. D.I. 21) at ¶ 96.

       However, Extraction expressly cannot convey any property interest it lacked the

ability to convey.

       Extraction lacked the ability to convey any easement appurtenant separate and

apart from the land the easement is annexed to (here, Extraction’s mineral estates).

Lewitz v. Porath Family Tr., 36 P.3d 120, 122 (Colo. App. 2001), as modified on denial of

reh’g (Apr. 26, 2001) (“[A]n easement appurtenant is an ‘incorporeal right’ attached to

                                              42
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 43 of 45




and belonging with some other parcel of land. It runs with that land and is incapable of

existence separate and apart from the particular land to which it is annexed.”).

       Extraction also lacked the ability to convey its rights of ingress and egress upon

the surface estates, which are incidental (and appurtenant) to ownership of Extraction’s

mineral estates. Gerrity Oil & Gas Corp. v. Magness, 946 P.2d 913, 926 (Colo. 1997), as

modified on denial of reh’g (Oct. 20, 1997) (“In this sense, the right of access to the mineral

estate is in the nature of an implied easement, since it entitles the holder to a limited right

to use the land in order to reach and extract the minerals.”); Chase v. Colorado Oil & Gas

Conservation Comm’n, 284 P.3d 161, 171 n. 17 (Colo. App. 2012), as modified on denial of

reh’g (July 19, 2012) (“Mineral estate owners have an implied easement, which burdens

the surface interest and empowers mineral owners to make reasonable use of the surface

in order to access the minerals below.”); Entek GRB, LLC v. Stull Ranches, LLC, 885 F. Supp.

2d 1082, 1088 (D. Colo. 2012) (“Because the mineral estate is considered the dominant

estate, it impliedly carries with it a right to use as much of the surface as may be

reasonably necessary for operations relating to the mineral estate.”).

       Rights of ingress and egress are not real property interests capable of satisfying

privity of estate; they are incidental rights. Smith v. Moore, 474 P.2d 794 (Colo. 1970)

(“Though the privilege to use the surface is recognized at law, this right does not create

an ownership interest in the surface estate . . . but merely a right of access.”).

       Fourth, and finally, the dedication itself is not a conveyance in real property. The

dedication cannot be both the real covenant and the element that satisfies privity of estate

to create a real covenant. Dedications are not conveyances of real property interests

                                              43
            Case 20-11548-CSS        Doc 833       Filed 10/14/20   Page 44 of 45




capable of satisfying privity of estate. Stagecoach Prop. Owners Ass’n v. Young’s Ranch, 658

P.2d 1378, 1381 (Colo. App. 1982) (“This regulation clearly contemplates a ‘conveyance’

and not a ‘dedication’ which terms are not synonymous.”).

       Dedications only identify the particular produced crude petroleum within a

particular area that is subject to the parties’ contractual obligations. In re Sabine Oil & Gas

Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734

Fed. Appx. 64 (2d Cir. 2018).

       Accordingly, the original covenanting parties to the Transportation Agreements

were not in privity of estate at the time of the creation of the covenants therein, and the

Transportation Agreements contain no covenants that run with the land. Taylor v. Melton,

274 P.2d 977, 988–89 (Colo. 1954) (requiring privity of estate between the covenanting

parties).

                                      CONCLUSION

       As set forth above, the Transportation Agreements are unambiguous and the

question of whether the Transportation Agreements contain any covenants that run with

the land is a legal one. There is no genuine issue of material fact. Extraction has met its

burden for entry of summary judgment against Defendants based on the plain meaning

of the Transportation Agreements. As to Platte River, there was no intent by the parties

to create a covenant that runs with the land; the Platte River Contract does not touch and

concern the land; and there is no privity among the parties. As to DJ South, the parties

intended the dedication and commitment in section 2.5 of the DJ South Contract to be a

covenant that runs with the land (the parties did not intend that any other provision of

                                              44
           Case 20-11548-CSS       Doc 833      Filed 10/14/20   Page 45 of 45




the contract to create a covenant that runs with the land); the DJ South Contract does not

touch and concern the land; and there was no privity among the parties. Thus, as not all

the required elements are present in either contract, the Court will enter summary

judgment in favor of Extraction. An Order and Judgment will be entered.


.

                                                 By the Court:


                                                 _________________________________
                                                 Christopher S. Sontchi
                                                 Chief United States Bankruptcy Judge
Date: October 14, 2020




                                           45
